Orders of disposition, Family Court, Bronx County (Allen G. Alpert, J.), entered on or about February 16, 2011, which adjudicated appellant a juvenile delinquent upon his admission that he committed acts that, if committed by an adult, would constitute the crimes of criminal possession of stolen property in the fifth *541degree and burglary in the second degree, and placed him with the Office of Children and Family Services for an aggregate period of 18 months, unanimously affirmed, without costs.
The placement was a proper exercise of the court’s discretion, and it constituted the least restrictive alternative consistent with appellant’s needs and best interests and the community’s need for protection (see Matter of Katherine W., 62 NY2d 947 [1984]). The disposition was justified by appellant’s repeated conflicts with the law, his poor attendance and performance in school, and the recommendations contained in the probation and Mental Health Services reports. Although appellant had been accepted into a community-based rehabilitation program, the court properly concluded that a period of probation would be insufficient to control appellant’s criminal behavior. We do not find the length of the placement excessive. Concur — Mazzarelli, J.P., Saxe, Renwick, Richter and Abdus-Salaam, JJ.